Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Lee Gore petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court ruled on the motion on September 9, 2011. Accordingly, because the district court has recently decided Gore’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.